In re Oxley, Mark; Jones, Ronald; — Other(s); applying for supervisory and/or reme*368dial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “D”, No. 402-020; to the Court of Appeal, First Circuit, No. CW94 0084.
Granted. The statements in the newspaper article forming the basis for the contempt rule do not carry a threat of clear and present danger to the orderly administration of justice and are of the character which the principles of the First and Fourteenth Amendments protect. Wood v. Georgia, 370 U.S. 375, 82 S.Ct. 1364, 8 L.Ed.2d 569 (1962); Economy Carpets Manufacturers and Distributors, Inc. v. Beter Business Bureau, 330 So.2d 301 (La.1976). Accordingly, the rule for contempt is vacated.